Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 22, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160427                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160427
                                                                    COA: 342175
                                                                    Wayne CC: 17-004208-FC
  KENYON BAILEY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 24, 2019
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after the
  date of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 22, 2020
           p0415
                                                                               Clerk